Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-13-00758-CR

                                     Cesar PEREZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 365th Judicial District Court, Maverick County, Texas
                         Trial Court No. 12-12-07159-MCRAJA
                    Honorable Amado J. Abascal, III, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 2, 2014.


                                             _____________________________
                                             Sandee Bryan Marion, Justice